Kris Edward HELTON, Plaintiff-Appellee,

                                                    v.
         SECRETARY FOR THE DEPARTMENT OF CORRECTIONS, Defendant-Appellant.

                                              No. 00-10097.

                                     United States Court of Appeals,
                                            Eleventh Circuit.

                                              July 17, 2001.

Appeal from the United States District Court for the Southern District of Florida (No. 98-10110-CV-NCR);
Norman C. Roettger, Jr., Judge.

Before TJOFLAT, HILL and POLITZ*, Circuit Judges.

        PER CURIAM:

        The petition for rehearing filed by the Secretary for the Department of Corrections is GRANTED.

The panel's prior opinion, Helton v. Secretary for the Dep't of Corrections, 233 F.3d 1322 (11th Cir.2000),

is hereby VACATED.
        SO ORDERED.




   *
    Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.